                             Case 1:19-mj-07302-JCB Document 5 Filed 08/20/19 Page 1 of 2
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                         District of Massachusetts
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                                &DVH1R    0--&%
                       '$1$ $ 38//0$1




                               Defendant


                                                          $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         'DQD $ 3XOOPDQ                                                                                     
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW          u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                         u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                 u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  ZLUH IUDXG KRQHVW VHUYLFHV ZLUH IUDXG DQG ZLUH IUDXG LQ YLRODWLRQ RI  86&    DQG  DV ZHOO DV
  REVWUXFWLRQ RI MXVWLFH LQ YLRODWLRQ RI  86&  




'DWH 8/20/2019
                                                                                              Issuing officer’s signature

&LW\DQGVWDWH         %RVWRQ 0$                                                   -HQQLIHU & %RDO 86 0DJLVWUDWH -XGJH
                                                                                                Printed name and title


                                                                     5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                             DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                              

'DWH
                                                                                             Arresting officer’s signature



                                                                                                Printed name and title
                            Case 1:19-mj-07302-JCB Document 5 Filed 08/20/19 Page 2 of 2
$2 5HY $UUHVW:DUUDQW 3DJH




                       7KLVVHFRQGSDJHFRQWDLQVSHUVRQDOLGHQWLILHUVSURYLGHGIRUODZHQIRUFHPHQWXVHRQO\
                       DQGWKHUHIRUHVKRXOGQRWEHILOHGLQFRXUWZLWKWKHH[HFXWHGZDUUDQWXQOHVVXQGHUVHDO

                                                      (Not for Public Disclosure)

1DPHRIGHIHQGDQWRIIHQGHU
.QRZQDOLDVHV
/DVWNQRZQUHVLGHQFH
3ULRUDGGUHVVHVWRZKLFKGHIHQGDQWRIIHQGHUPD\VWLOOKDYHWLHV


/DVWNQRZQHPSOR\PHQW
/DVWNQRZQWHOHSKRQHQXPEHUV
3ODFHRIELUWK
'DWHRIELUWK
6RFLDO6HFXULW\QXPEHU
+HLJKW                                                                :HLJKW
6H[                                                                   5DFH
+DLU                                                                  (\HV
6FDUVWDWWRRVRWKHUGLVWLQJXLVKLQJPDUNV



+LVWRU\RIYLROHQFHZHDSRQVGUXJXVH


.QRZQIDPLO\IULHQGVDQGRWKHUDVVRFLDWHV(name, relation, address, phone number)


)%,QXPEHU
&RPSOHWHGHVFULSWLRQRIDXWR


,QYHVWLJDWLYHDJHQF\DQGDGGUHVV


1DPHDQGWHOHSKRQHQXPEHUV RIILFHDQGFHOO RISUHWULDOVHUYLFHVRUSUREDWLRQRIILFHU(if applicable)



'DWHRIODVWFRQWDFWZLWKSUHWULDOVHUYLFHVRUSUREDWLRQRIILFHU(if applicable)
